Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
FINAL ACTION
Response, received 6/29/2022, has been entered. 
Claims 1-19 and 24 are presented for examination.

Specification
The amendment filed 6/29/2022 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: New submitted Figure 6 introduces new matter into the disclosure of the invention because the original disclosure did not include the teaching that the organic layer 224 has a closed rectangular shape as shown in Fig. 6.  
Applicant is required to cancel the new matter in the reply to this Office Action.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the limitation recited in claim 12: “wherein the edge of the orthographic projection of the organic layer on the substrate away from the display area is closer to the display area than the first edge” must be shown or the feature(s) canceled from the claim(s).  Newly submitted figure 6 does not show which edge of the organic layer 224 is away from the display area 10 since there is no shown boundary of the display area 10 and therefore the display area appears to directly contact the lines 202A and 203A.  Additionally, neither the Applicant’s response nor the amended specification teach or suggest any detail with respect to the view of newly submitted Figure 6, specifically, it is unclear if the view as shown is a planar or cross-sectional view of Figure 6.  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 and 19 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Xiao et al. (US Pub. No. 2021/0408471 A1), hereafter referred to as Xiao .
The applied reference has a common Applicant with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.

As to claim 1, Xiao discloses a display panel (fig 8, [0056]), comprising:
a display area (figs 8-9, area C); and
a peripheral area (figs 8-9, area A-B) surrounding the display area (area C) and comprising a first peripheral area (area at the top left corner of area C) and a second peripheral area (area along left sidewall of area C) adjacent to the first peripheral area, the peripheral area comprising:
a substrate (fig 9, substrate 201), 
a first planarization layer (fig 9, flattening layer 2034) located above the substrate (201), and 
a first dam (dam 2022 on layer 2021) located above the substrate (201) and comprising a corner portion (portion at the top left corner of area C shown in fig 8) located at the first peripheral area and a straight portion (straight portion located at the left side of area C) located at the second peripheral area, the first planarization layer (2034) being closer to the display area (area C) than the first dam (2022), wherein:
an edge of an orthographic projection of the first planarization layer (2034) on the substrate (201) away from the display area (C) is a first edge, and an edge of an orthographic projection of the first dam (2022) on the substrate (201) close to the display area (C) is a second edge, 
in the first peripheral area, a minimum distance between the first edge and the second edge is a first distance (fig 8, distance from corner of area C to the dam on 2021 in region B), and 
in the second peripheral area, a minimum distance between the first edge and the second edge is a second distance greater than the first distance (see annotated figure 8 below). 

    PNG
    media_image1.png
    556
    747
    media_image1.png
    Greyscale

As to claim 19, Xiao discloses a method for manufacturing a display panel (fig 8, [0056] and [0112]-[0115]), comprising:
forming a display area (figs 8-9, area C); and
a peripheral area (figs 8-9, area A-B) surrounding the display area (area C) and comprising a first peripheral area (area at the top left corner of area C) and a second peripheral area (area along left sidewall of area C) adjacent to the first peripheral area, the peripheral area comprising:
providing a substrate (fig 9, substrate 201), 
forming a first planarization layer (fig 9, flattening layer 2034) located above the substrate (201), and 
forming a first dam (dam 2022 on layer 2021) located above the substrate (201) and comprising a corner portion (portion at the top left corner of area C shown in fig 8) located at the first peripheral area and a straight portion (straight portion located at the left side of area C) located at the second peripheral area, the first planarization layer (2034) being closer to the display area (area C) than the first dam (2022), wherein:
an edge of an orthographic projection of the first planarization layer (2034) on the substrate (201) away from the display area (C) is a first edge, and an edge of an orthographic projection of the first dam (2022) on the substrate (201) close to the display area (C) is a second edge, 
in the first peripheral area, a minimum distance between the first edge and the second edge is a first distance (fig 8, distance from corner of area C to the dam on 2021 in region B), and 
in the second peripheral area, a minimum distance between the first edge and the second edge is a second distance greater than the first distance (see annotated figure 8 above).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-4, 10-16, 18, 19 and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Long (CN208904069, published 2019-05-24, provided on IDS received 2/12/2021) in view of Furuie (US Pub. No. 2017/0244063 A1).

As to claim 1, Long discloses a display panel (fig 2, display panel 9), comprising:
a display area (fig 2, middle rectangle area of the display); and
a peripheral area (figs 1-2, area surrounding display area including dam 8 and periphery of encapsulant 7) surrounding the display area and comprising a first peripheral area (corner peripheral area) and a second peripheral area (peripheral area along straight sidewall of the display) adjacent to the first peripheral area (corner area), the peripheral area comprising:
a substrate (substrate 1), 
a first planarization layer (layer 5) located above the substrate (1), and 
a first dam (dam 81) located above the substrate (1) and comprising a corner portion (fig 2, portion of dam 81 in the corner of display) located at the first peripheral area (corner area of peripheral area) and a straight portion (straight portion of 81) located at the second peripheral area (straight side area), the first planarization layer (5) being closer to the display area (middle) than the first dam (81), wherein:
an edge of an orthographic projection of the first planarization layer on the substrate away from the display area is a first edge (fig 1, edge of layer 5 facing dam 81 is the first edge), and an edge of an orthographic projection of the first dam on the substrate close to the display area is a second edge (fig 1, edge of dam 81 facing the first edge of layer 5), 
in the first peripheral area (corner area), a minimum distance between the first edge and the second edge is a first distance (distance from edge of layer 5 to dam 81), and 
in the second peripheral area (straight area), a minimum distance between the first edge and the second edge is a second distance (distance from edge of layer 5 to dam 81 in straight line area). 
Long further discloses wherein a distance between a rectangular display area and the dam 81 is greater at a straight side area of the peripheral area than the distance at a corner area (figs 2-3 show that the dam 81 is curved closer to the corner of the display region than at the straight side of the display area as such the curve brings the dam 81 closer and the distance smaller between these regions).  
However, Long does not explicitly disclose that the edge of the planarization layer coincides with that of the rectangular shaped display area.  
Nonetheless, Furuie discloses wherein the edge of a planarization layer (fig 4, planarization layer 406) facing a periphery of a display panel matches the shape of the display area of the display area within the boundary of a dam (figs 3-4, planarization layer 406 and dam 204 with display region 212). 
It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to form the planarization layer of Long such that the edge facing toward the dam in the periphery region matches the shape of the display region as taught by Furuie since this will allow for ensuring that the organic portion of the encapsulation layer has a region to fill between the dam and the display portion thus helping to prevent the organic material from completely overflowing the dam regions in the periphery of the display. 

As to claim 2, Long in view of Furuie disclose the display panel according to claim 1 (paragraphs above).
Long discloses wherein the first dam comprises a first surface away from the substrate and a second surface close to the display area and adjacent to the first surface, wherein an angle between the second surface and the first surface is a right angle (fig 1, dam 81). 
However, Long does not disclose an obtuse angle. 
Nonetheless, Furuie further discloses wherein the first dam comprises a first surface away from the substrate and a second surface close to the display area and adjacent to the first surface, wherein an angle between the second surface and the first surface is an obtuse angle (fig 4, dam 204).
It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to make the dam of Long with an obtuse angle as taught by Furuie since this will prevent the inorganic encapsulation layer from cracking. 

As to claim 3, Long in view of Furuie disclose the display panel according to claim 2 (paragraphs above).
Long does not disclose wherein the first dam further comprises a third surface away from the display area and adjacent to the first surface, wherein an angle between the third surface and the first surface is an obtuse angle. 
Nonetheless, Furuie further discloses wherein the first dam further comprises a third surface away from the display area and adjacent to the first surface, wherein an angle between the third surface and the first surface is an obtuse angle (fig 4, dam 204).
It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to make the dam of Long with an obtuse angle as taught by Furuie since this will prevent the inorganic encapsulation layer from cracking.

As to claim 4, Long in view of Furuie disclose the display panel according to claim 1 (paragraphs above).
Long further discloses wherein the first dam comprises a first portion and a second portion covering the first portion (dam 81 with upper half covering bottom half). 


As to claim 10, Long in view of Furuie disclose the display panel according to claim 1 (paragraphs above).
Long further discloses wherein the peripheral area further comprises an encapsulation layer (fig 1, layer 7) comprising:
a first inorganic layer (711), wherein an orthographic projection of the first inorganic layer (711) on the substrate (1) covers the orthographic projection of the first planarization layer (5) on the substrate (1), the orthographic projection of the first dam (81) on the substrate (1) and a portion of the substrate (1) between the first edge and the second edge (edges of 81 and 5);
an organic layer (72) located on one side of the first inorganic layer (711) away from the substrate (1), wherein an edge of an orthographic projection of the organic layer (72) on the substrate (1) away from the display area is closer to the display area than the second edge (edge of 81); and 
a second inorganic layer (712) covering a surface of the organic layer (72) and a surface of the first inorganic layer (711) not covered by the organic layer (72). 

As to claim 11, Long in view of Furuie disclose the display panel according to claim 10 (paragraphs above).
Long further discloses wherein the edge of the orthographic projection of the organic layer on the substrate away from the display area is located between the first edge and the second edge (edge of 72 is between edges of 5 and 81).

As to claim 12, Long in view of Furuie disclose the display panel according to claim 10 (paragraphs above).
Long further discloses wherein the edge of the orthographic projection of the organic layer on the substrate away from the display area is closer to the display area than the first edge (fig 1, top edge of organic layer 72 is closer to display than the edge of layer 5 facing the periphery area). 

As to claim 13, Long in view of Furuie disclose the display panel according to claim 1 (paragraphs above).
Long further discloses wherein the corner portion is adjacent to the straight portion (fig 2, corner portions are adjacent to straight portion).

As to claim 14, Long in view of Furuie disclose the display panel according to claim 1 (paragraphs above).
Long further discloses wherein the first edge comprises a first corner edge and a first straight edge that intersect a M point, and the second edge comprises a second corner edge and a second straight edge that intersect at N point which is not on a same horizontal line with the M point (fig 2, corner edge of first edge and straight edge of second edge). 

As to claim 15, Long in view of Furuie disclose the display panel according to claim 1 (paragraphs above).
Long does not explicitly disclose wherein a ratio of a maximum distance between the first edge and the second edge to the minimum distance between the first edge and the second edge is less than or equal to 1.2. 
Nonetheless, it would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to adjust the spacing between the dam region and the edge of the planarization layer of Long in the range of twenty percent as claimed in order to ensure that the overflow of the organic encapsulant is sufficiently contained by the barrier dam structure. 

As to claim 16, Long in view of Furuie disclose the display panel according to claim 1 (paragraphs above).
Long further discloses wherein the corner portion is in an arc shape (fig 2, corner edge is arc shaped).

As to claim 18, Long in view of Furuie disclose a display device (Long fig 2 device 9), comprising the display panel according to claim 1 (paragraphs above).

As to claim 19, Long discloses a method for manufacturing a display panel (fig 1 and fig 2, display panel 9 [0043]-[0050]), comprising
forming a display area (fig 2, middle rectangle area of the display); and a peripheral area (figs 1-2, area surrounding display area including dam 8 and periphery of encapsulant 7) surrounding the display area and comprising a first peripheral area (corner peripheral area) and a second peripheral area (peripheral area along straight sidewall of the display) adjacent to the first peripheral area (corner area), wherein forming the peripheral area comprising:
providing a substrate (substrate 1), 
forming a first planarization layer (layer 5) located above the substrate (1), and 
forming a first dam (dam 81) located above the substrate (1) and comprising a corner portion (fig 2, portion of dam 81 in the corner of display) located at the first peripheral area (corner area of peripheral area) and a straight portion (straight portion of 81) located at the second peripheral area (straight side area), the first planarization layer (5) being closer to the display area (middle) than the first dam (81), wherein:
an edge of an orthographic projection of the first planarization layer on the substrate away from the display area is a first edge (fig 1, edge of layer 5 facing dam 81 is the first edge), and an edge of an orthographic projection of the first dam on the substrate close to the display area is a second edge (fig 1, edge of dam 81 facing the first edge of layer 5), 
in the first peripheral area (corner area), a minimum distance between the first edge and the second edge is a first distance (distance from edge of layer 5 to dam 81), and 
in the second peripheral area (straight area), a minimum distance between the first edge and the second edge is a second distance (distance from edge of layer 5 to dam 81 in straight line area). 
Long further discloses wherein a distance between a rectangular display area and the dam 81 is greater at a straight side area of the peripheral area than the distance at a corner area (figs 2-3 show that the dam 81 is curved closer to the corner of the display region than at the straight side of the display area as such the curve brings the dam 81 closer and the distance smaller between these regions).  
However, Long does not explicitly disclose that the edge of the planarization layer coincides with that of the rectangular shaped display area.  
Nonetheless, Furuie discloses wherein the edge of a planarization layer (fig 4, planarization layer 406) facing a periphery of a display panel matches the shape of the display area of the display area within the boundary of a dam (figs 3-4, planarization layer 406 and dam 204 with display region 212). 
It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to form the planarization layer of Long such that the edge facing toward the dam in the periphery region matches the shape of the display region as taught by Furuie since this will allow for ensuring that the organic portion of the encapsulation layer has a region to fill between the dam and the display portion thus helping to prevent the organic material from completely overflowing the dam regions in the periphery of the display. 

As to claim 24, Long in view of Furuie disclose the method according to claim 19 (paragraphs above),
Long further discloses wherein forming the peripheral area further comprises an encapsulation layer (fig 1, layer 7) comprising:
forming a first inorganic layer (711), wherein an orthographic projection of the first inorganic layer (711) on the substrate (1) covers the orthographic projection of the first planarization layer (5) on the substrate (1), the orthographic projection of the first dam (81) on the substrate (1) and a portion of the substrate (1) between the first edge and the second edge (edges of 81 and 5);
forming an organic layer (72) located on one side of the first inorganic layer (711) away from the substrate (1), wherein an edge of an orthographic projection of the organic layer (72) on the substrate (1) away from the display area is closer to the display area than the second edge (edge of 81); and 
forming a second inorganic layer (712) covering a surface of the organic layer (72) and a surface of the first inorganic layer (711) not covered by the organic layer (72). 

Claims 5-9 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Long in view of Furuie and further in view of Lee et al. (US Pub. No. 2020/0185647 A1), hereafter referred to as Lee.

As to claim 5, Long in view of Furuie disclose the display panel according to claim 4 (paragraphs above).
Long in view of Furuie do not explicitly disclose wherein the display area comprises a second planarization layer, a third planarization layer located on the second planarization layer, a pixel defining layer located on the third planarization layer, and a spacer layer located on the pixel defining layer, wherein a material of the second planarization layer is the same as a material of the first planarization layer;
a material of the first portion is the same as a material of one of the third planarization layer and the pixel defining layer; and
a material of the second portion is the same as a material of one of the pixel defining layer and the spacer layer, and different from the material of the first portion. 
Nonetheless, Lee discloses wherein a display area (fig 5, area IVA-IVB) comprises a second planarization layer (layer 101), a third planarization layer (layer 111) located on the second planarization layer (101), a pixel defining layer (113) located on the third planarization layer (111), and a spacer layer (115) located on the pixel defining layer (113), wherein a material of the second planarization layer is the same as a material of the first planarization layer ([0115]; these are common organic planarization layers. It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to use the same planarization layer for each of the planarization layers in the common display panel since this will simplify the manufacturing process);
a material of the first portion is the same as a material of one of the third planarization layer and the pixel defining layer (fig 5, dam 110 includes a lower portion 111-1 same as planarization layer 111); and
a material of the second portion is the same as a material of one of the pixel defining layer and the spacer layer, and different from the material of the first portion (fig 5, dam 110 includes an upper portion 113-3 that is the same material as the PDL layer 113).
It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to include the display structure layers of Lee in the display region of the panel of Long in view of Furuie since this will provide uniform spacing of the pixel display elements while the spacer layer prevents damage to the emission element layers during a masking process. 

As to claim 6, Long in view of Furuie and Lee disclose the display panel according to claim 5 (paragraphs above).
Long further discloses wherein the first dam further comprises a third portion covering the second portion (dam 81 includes third portion which is considered to be the uppermost portion of the dam). 

As to claim 7, Long in view of Furuie and Lee disclose the display panel according to claim 6 (paragraphs above).
Long in view of Furuie do not disclose wherein the material of the first portion is the same as the material of the third planarization layer;
the material of the second portion is the same as the material of the pixel defining layer; and
a material of the third portion is the same as the material of the spacer layer. 
Nonetheless, Lee discloses wherein the material of the first portion is the same as the material of the third planarization layer (fig 5, bottom portion of dam 110 is first portion 111-1 same material as third planarization layer 111);
the material of the second portion is the same as the material of the pixel defining layer (layer 113-1 of dam is same as PDL 113); and
a material of the third portion is the same as the material of the spacer layer (layer 115-1 of dam is same as spacer 115).
It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to include the display structure layers of Lee in the display region of the panel of Long in view of Furuie since this will provide uniform spacing of the pixel display elements while the spacer layer prevents damage to the emission element layers during a masking process.

As to claim 8, Long in view of Furuie and Lee disclose the display panel according to claim 5 (paragraphs above).
Long further discloses wherein the second planarization layer is integrally provided with the first planarization layer (fig 1, upper and lower portions of layer 5 are integrally provided).

As to claim 9, Long in view of Furuie and Lee disclose the display panel according to claim 5 (paragraphs above).  
Lee further discloses wherein the peripheral area further comprises a second dam (fig 5, dam 120) located on one side of the first dam (110) away from the display area (section IVA-IVB) and comprising a fourth portion (109-2), a fifth portion (111-2) covering the fourth portion, a sixth portion (113-2) covering the fifth portion, and a seventh portion (115-2) covering the sixth portion, wherein:
a material of the fourth portion (109-2) is the same as the material of the second planarization layer (109);
a material of the fifth portion (111-2) is the same as the material of the third planarization layer (111);
a material of the sixth portion (113-2) is the same as the material of the pixel defining layer (113); and 
a material of the seventh portion (115-2) is the same as the material of the spacer layer (115). 
It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to include the display structure layers of Lee in the display region of the panel of Long in view of Furuie since this will provide uniform spacing of the pixel display elements while the spacer layer prevents damage to the emission element layers during a masking process.

As to claim 17, Long in view of Furuie disclose the display panel according to claim 1 (paragraphs above).
Long in view of Furuie do not disclose wherein the peripheral area further comprises:
a first insulating layer located on the substrate;
a second insulating layer located on one side of the first insulating layer away from the substrate;
a third insulating layer located on one side of the second insulating layer away from the first insulating layer; and 
a first metal layer located on one side of the third insulating layer away from the second insulating layer, 
wherein the first planarization layer is located on the first metal layer. 
Nonetheless, Lee discloses wherein a peripheral area further comprises:
a first insulating layer (fig 5, 101) located on the substrate (100);
a second insulating layer (103) located on one side of the first insulating layer (101) away from the substrate (100);
a third insulating layer (105) located on one side of the second insulating layer (103) away from the first insulating layer (101); and 
a first metal layer (20; [0165]) located on one side of the third insulating layer (105) away from the second insulating layer (103), 
wherein the first planarization layer (109) is located on the first metal layer (20).
It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to include the display structure layers of Lee in the display region of the panel of Long in view of Furuie since this will provide uniform spacing of the pixel display elements while the spacer layer prevents damage to the emission element layers during a masking process.

Response to Arguments
Applicant's arguments filed 6/29/2022 have been fully considered but they are not persuasive.

Applicant argued that the Xiao reference does not prove that the edge of the area C and the edge of the planarization layer 2034 coincide in both the corner region and the straight line region.  
Examiner disagrees because Xiao shows the planar view in figure 8 that shows the edge of area C in the corner region and also in the straight line region and figure 9 shows a cross-sectional view of the device that shows that the planarization layer 2034 is in region C but not in region A.  It appears that the Applicant is arguing that figure 9 of the Xiao reference only shows the cross section of the device at either a straight line region or a corner region but cannot show both.  Examiner disagrees because Xiao does not disclose that figure 9 shows a cross section at either of the straight line region or the corner region, instead figure 9 of Xiao shows what is present in the regions A, B and C that are shown in the planar view of figure 8.  As such, figure 9 clearly shows the layers and structures that are in region A, the layers and structures that are in region B, and the layers and structures that are in region C.  

Applicant argued that Long does not show the positional relationship between the planarization layer and the dam in the corner region and straight region.  
Examiner agrees, however, the Furuie reference as applied above renders obvious that the spacing of the planarization layer from the display region boundary remains constant such that the organic portion of the encapsulation layer has a region to fill between the dam and the display portion thus helping to prevent the organic material from completely overflowing the dam regions in the periphery (straight region and corner region) of the device. 

Applicant argued that Fig. 4 (Furuie) is merely simplified shown for the layers in the display area 212, and thus the left edge in Fig. 4 is not the edge of the display area. 
Examiner disagrees because Fig 4 of Furuie does show the display area 212 as labeled in the drawing.  

Applicant argued that Furuie fails to disclose in a case where the edge of the planarization layer 406 is outside the edge of the display area 212, the distance between the edge of the planarization layer 4065 and the dam 204 in the corner region is smaller than in the straight line region. 
Examiner disagrees the combination of Long in view of Furuie disclose this claimed limitation.  Therefore, Applicant’s argument that Long and Furuie individually do not disclose the claimed limitation is not persuasive because Long discloses the relative spacing in the straight line region and the corner region with respect to the display area but does not detail the planarization layer relative to the display area, while Furuie discloses the planarization layer 406 relative to the display area 212.  As such, the combination renders obvious that the display area of Long would have the planarization located in the region of the display area. 
	
Pertinent Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  US 10,388,908B1 and US 10,790470B1 are pertinent prior art references. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAUN M CAMPBELL whose telephone number is (571)270-3830.  The examiner can normally be reached on MWFS: 7:30-6pm Thurs 1-2pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Purvis, Sue can be reached on (571)272-1236236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHAUN M CAMPBELL/Primary Examiner, Art Unit 2829                                                                                                                                                                                                        8/4/2022